           Case 21-03427 Document 28 Filed in TXSB on 06/11/21 Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


 In re:                                             Chapter 11

 CHESAPEAKE ENERGY CORPORATION,                     Case No. 20-33233 (DRJ)
 et al.
                                                    Jointly Administered
           Reorganized Debtors.


 CTF LTD., et al.

           Plaintiffs

 vs.                                                Adversary No. 21-03427

 Chesapeake Exploration, L.L.C., et al.

           Defendants.
   WITNESS AND EXHIBIT LIST OF CTF, LTD., RONALD E. CARLTON, JUDY L.
    CARLTON, RICHARD A. CARLTON, CATHERINE A. CARLTON, BRUCE D.
      CARLTON, CATHERINE B. CARLTON, AND LAWRENCE J. FECHKO

          CTF, Ltd., Ronald E. Carlton, Judy L. Carlton, Richard A. Carlton, Catherine A. Carlton,

Bruce D. Carlton, Catherine B. Carlton, and Lawrence J. Fechko. (individually, each a “Plaintiff”

and collectively, the “Plaintiffs”), by and through their counsel Parkins Lee & Rubio LLP

(“Parkins Lee & Rubio”), hereby submits this Witness and Exhibit List in connection with the

hearing to be held on Monday, June 14, 2021 at 3:00 p.m. (Central Time) (the “Hearing”) on the

Plaintiffs’ Combined Motion to Dismiss Action Pursuant to Fed. R. Civ. P. 41(a)(2), Brief in

Support, and Notice of Opportunity for Hearing [ECF No. 12].

                                            WITNESSES

          The Plaintiffs may call any of the following witnesses at the Hearing, whether in person or
         Case 21-03427 Document 28 Filed in TXSB on 06/11/21 Page 2 of 4




 by proffer:

        1. Rex A. Sharp;

        2. Any witnesses called or designated by any other party;

        3. Any witnesses necessary to rebut the testimony of any witnesses called or designated
           by any other parties; and

        4. Plaintiffs reserves the right to cross-examine any witness called by any other party.

                                            EXHIBITS

        The Plaintiffs may offer for admission into evidence any of the following exhibits at the

 Hearing:


                                                                           Admitted/
Ex.                  Description                   Offered    Objection      Not         Disposition
                                                                           Admitted

  1.   First Amended Petition [D.C. Beaver
       County, OK, Case No. CJ-2018-26]
  2.   Chesapeake Exploration, LLC and
       Chesapeake Operating, LLC’s Answer
       and Affirmative Defenses to Plaintiff’s
       Amended Petition [D.C. Beaver County,
       OK, Case No. CJ-2018-26]
  3.   Plaintiffs’ Combined Motion to Dismiss
       Action Pursuant to Fed. R. Civ. P.
       41(a)(2), Brief in Support, and Notice of
       Opportunity for Hearing [ECF No. 12]
  4.   Chesapeake’s Response to Plaintiff’s
       Combined Motion to Dismiss Action,
       Brief in Support, and Notice of
       Opportunity for Hearing [ECF No. 13]
  5.   Plaintiffs’ Combined Reply in Support
       of Motion to Dismiss Action Pursuant to
       Fed. R. Civ. P. 41(a)(2) [ECF No. 17]
  6.   Order Granting in Part Motion to
       Abstain, Sever and Remand Case and
       Granting in Part Motion to Transfer
       [W.D. OK Adv. 21-01021, ECF No. 50]
          Case 21-03427 Document 28 Filed in TXSB on 06/11/21 Page 3 of 4




                                                                              Admitted/
Ex.                   Description                    Offered    Objection       Not          Disposition
                                                                              Admitted

  7.   Docket Sheet, CTF, Ltd., et al. v.
       Chesapeake Exploration, L.L.C., et al.,
       Case No. CJ-2018-00026, District Court
       of Beaver County, Oklahoma
  8.   Docket Sheet, CTF, Ltd. et al. v. Encino
       Energy, LLC, et al., Case No. CJ-2018-
       00026A, District Court of Beaver
       County, Oklahoma
  9.   Docket Sheet, CTF, Ltd., et al. vs.
       Chesapeake Exploration, LLC, et al.,
       Adv. Proc. No. 21-01019, United States
       Bankruptcy Court for the Western
       District of Oklahoma
  10. Docket Sheet, CTF, Ltd., et al. vs.
      Encino Energy, LLC, Adv. Proc. No. 21-
      01021, United States Bankruptcy Court
      for the Western District of Oklahoma
  11. Docket Sheet, CTF, Ltd., et al. vs.
      Chesapeake Exploration, LLC, et al.,
      Adv. Proc. No. 21-03427, United States
      Bankruptcy Court for the Southern
      District of Texas

        The Plaintiffs reserves the right to supplement, amend or delete any witness and exhibit

 prior to the Hearing. The Plaintiffs also reserves the right to use any exhibit presented by any other

 party and to ask the Court to take judicial notice of any document. Finally, the Plaintiffs reserves

 the right to introduce exhibits previously admitted.


                     REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
        Case 21-03427 Document 28 Filed in TXSB on 06/11/21 Page 4 of 4




Dated: June 11, 2021
                                                  /s/ Charles M. Rubio
                                                  PARKINS LEE & RUBIO LLP
                                                  Charles M. Rubio P.C.
                                                  TX Bar No. 24083768
                                                  Pennzoil Place
                                                  700 Milam Street, Suite 1300
                                                  Houston, Texas 77002
                                                  Email: crubio@parkinslee.com
                                                  Phone: 713-715-1660

                                                  and

                                                  Rex A. Sharp, OBA#011990
                                                  (Admitted pro hac vice)
                                                  Sharp Law, LLP
                                                  5301 W. 75th Street
                                                  Prairie Village, KS 66208
                                                  (913) 901-0505
                                                  (913) 901-0419 fax
                                                  rsharp@midwest-law.com

                                                  Counsel for The Plaintiffs



                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was duly
electronically on those parties registered to receive electronic notice via the Court’s CM/ECF
system and by email to the following parties:

       Matthew D. Cavenaugh (mcavenaugh@jw.com)
       Kristhy M. Peguero (kpeguero@jw.com)
       Patrick J. Nash, Jr., P.C. (patrick.nash@kirkland.com)
       Alexandra Schwarzman (alexandra.schwarzman@kirkland.com)

                                                  /s/ Charles M. Rubio
